Citation Nr: 1226064	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO. 02-07 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI) prior to October 23, 2008. 

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to October 23, 2008. 


REPRESENTATION

Appellant represented by:	Jeany Marks, Attorney


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel
INTRODUCTION

The Veteran had active service from July 1950 to July 1953. He died in 2010 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2000 and November 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The September 2000 rating decision granted service connection for residuals of a TBI and assigned an initial 10 percent evaluation. The November 2001 rating decision denied entitlement to a TDIU. 

The Veteran appealed these decisions to the Board and in March 2007, the Board denied his claims. He appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in an August 2008 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion. The Board remanded the case in February 2009 for development consistent with the Joint Motion. In November 2009, the RO increased the Veteran's evaluation for residuals of a TBI from 10 percent to 100 percent based upon new regulations pertaining to the evaluation of TBIs. See 73 Fed. Reg. 54693  (Sept. 23, 2008). In July 2010 the Board again denied the Veteran's claims. The Court granted a motion substituting the appellant in his place. In a May 2011 order, the Court granted the parties' Joint Motion and remanded the claims to the Board for further development. 

In November 2011, the Board requested an expert medical opinion, which was provided in December 2011. In March 2012, the appellant was provided with a copy of the opinion and given 60 days to respond to the opinion. 38 C.F.R. 
§ 20.903. The appellant and her counsel have not respond to the letter with any further evidence, argument or comment. The matter is ready for adjudication. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The opinion of the December 2011 medical expert is competent medical evidence. 

2. The opinions of the July 2009, June 2009, February 2006, and October 200 VA examiners are competent medical evidence.

3. The Veteran did not have neurologic manifestations of his TBI or multi-infarct dementia. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for residuals of a TBI prior to October 23, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14 (2011); 38 C.F.R. §4.124a, Diagnostic Code (DC) 8045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and her attorney of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the appellant prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).
This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in September 2005. This notice was not provided prior to the rating decisions on appeal. An April 2009 follow up letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. The April 2009 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The claim was readjudicated in the November 2009 and March 2010 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Notwithstanding, the appellant has neither alleged nor proven that prejudice resulted from the timing error noted above, and therefore, the Board determines that none resulted. See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted"). Further, as noted the appellant in person and through her counsel has not alleged any further prejudice.


The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations conducted in October 2000, February 2006, June 2009, and July 2009. An expert medical opinion was received in December 2011. The RO attempted to obtain the Veteran's Social Security Administration (SSA) records, but in April 2003 SSA informed the RO that the records had been destroyed. 

The December 2011 opinion of the medical expert and her subsequent February 2012 addendum are adequate because they were based on a complete review of the Veteran's claims file and consideration of his medical history. She described the Veteran's condition in sufficient detail so that the Board may make an informed decision with regard to the issues on appeal. The medical expert, Dr. L. W., provided a detailed explanation for her findings based upon her review of the record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The June 2009 and July 2009 VA examiners' opinions remain of record and must be considered by the Board. They were undertaken based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiners also provided rationales for why non-speculative opinions were not possible. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996). The October 2000 and February 2006 VA examiners' opinions are not adequate because no explanation was provided in either report. Stefl, 21 Vet. App. at 124-25.




The Court has also noted that VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant. In the Court's view, that assessment is inherent in a finding that the duty to assist has been fulfilled. See Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) (Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); see also Roberts v. West, 13 Vet.App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate.")

This case was remanded in September 2005 and February 2009 so that the Veteran could undergo VA examinations. Two JMRs subsequently challenged the adequacy of the VA examiner's opinions. Prior to the May 2011 JMR, the Veteran died and as a result the Board sought a medical expert opinion based upon a review of the Veteran's entire claims file. Dr. L. W. answered all questions set forth in the remand directives including an identification of all neurological manifestations of the Veteran's TBI and whether he had been diagnosed with multi infarct dementia. 
There was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The appellant, who has been represented by legal counsel throughout this proceeding, has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claims - most recently in March 2012, as accompanied by a copy of the most recently obtained medical opinion. As noted, the appellant and her counsel have not commented on the adequacy of the medical opinion, nor offered further argument, nor otherwise commented on the development or the merits of the claim. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appellant's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim

As noted above, this matter was remanded by the Court for the Board to obtain an opinion that adequately resoled questions posed by its September 2005 remand. Specifically, the examiner was asked to specifically identify all neurological manifestations directly attributable to the TBI and make a specific finding as to whether the Veteran had multi infarct dementia. The Board sought an expert medical opinion from Dr. L. W., who found that there were no neurological manifestations of his TBI and that he did not have multi-infarct dementia. The appellant contends that prior to his death, the Veteran's TBI symptoms had increased in severity such that a 10 percent evaluation was no longer sufficient. Because the evidence does not show that he had neurological manifestations of his TBI or that he had multi infarct dementia, the appellant's claim will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 



The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The regulations for rating TBIs were revised during the pendency of this appeal. See 73 Fed. Reg. 54693  (Sept. 23, 2008). The effective date for these revisions is October 23, 2008. See 38 C.F.R. § 4.124a, Note (5). For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008. The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating. See VBA Fast Letter 8-36 (October 24, 2008). 

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2011). In a November 2009 rating decision, the RO increased the Veteran's disability evaluation for residuals of a TBI from 10 percent to 100 percent based upon the revised Diagnostic Code 8045.


Prior to October 23, 2008, traumatic brain disease was rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2008), which provides as follows: Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the Diagnostic Codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911). Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304. This 10 percent rating will not be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The previous version of Diagnostic Code 8045 contains the relevant criteria in this case. There are two ways by which a disability evaluation in excess of 10 percent may be obtained. First, there must be evidence of purely neurological disabilities caused by the TBI residuals. Second, there must be a diagnosis of multi infarct dementia associated with brain trauma. Id. 

The October 2000, February 2006, June 2009, and July 2009 VA examinations do not state whether the Veteran had neurological manifestations of his TBI. In December 2011, Dr. L. W., a neurologist, provided an expert medical opinion regarding the Veteran's TBI residuals. She stated that it was "possible" that the Veteran's dizziness could have been a traumatic vestibulopathy because prior to his death he reported dizziness and vertigo after his TBI. Further, an April 1998 electronystagmogram with the findings of an abnormal rotary induced nystagmus was suggestive of a central or perhaps peripheral dysfunction. 

Dr. L. W. found that it was possible that the Veteran's reported dizziness and vertigo were caused by his TBI. She noted that in August 1993, Dr. J. F., a neurologist, referenced an MRI showing a blood vessel in the left cerebellopontine angle that was pulsating against a balance nerve, which was possibly causing his symptoms. She noted that all other MRIs, including one taken in 2005, were normal. She stated that a blood vessel pulsating and interfering with the function of the eighth cranial nerve would not be caused by trauma. She concluded that the Veteran did not have a problem with his eighth cranial nerve, and reasoned that the MRI in 2005 was normal, and that MRI technology had improved in quality since 1993. Further, there were CT scans of the Veteran's brain noting bilateral basal ganglia calcifications. She noted that the differential diagnoses listing for this condition is long, and ranged from the normal aging process to metabolic disorders, congenital abnormalities, adult onset neurodegenerative diseases, and infectious diseases. She concluded that there was no specific trauma shown on any diagnostic tests and no specific pathological process. 

Dr. L. W. did not provide a list of neurological manifestations of the Veteran's TBI. Instead, she provided a detailed discussion of the record with regard to the TBI and named only vertigo and dizziness as manifestations of the TBI. In January 2012, she was asked to clarify her answer and to specifically provide a list of neurological manifestations that were directly attributable to the Veteran's TBI. In February 2012, Dr. L. W. responded that the reason she did not provide such a list was because she "...found no manifestations directly attributable to [the Veteran's] reported traumatic brain injury reported to have occurred in 1952."  

The Board finds Dr. L. W.'s opinion and clarification to be probative evidence against the appellant's claim. Further, it is the only evidence of record addressing the specific question of whether the Veteran had neurological manifestations of his TBI. As a result, the Board finds that the Veteran did not have purely neurological manifestations of his TBI that could be rated under the Diagnostic Codes specifically dealing with such disabilities. Instead, Dr. L. W. noted his subjective complaints of dizziness and vertigo were caused by his TBI. 

Dr. L. W. was also asked to determine whether the Veteran had multi-infarct dementia. She discussed the Veteran's results of diagnostic tests and concluded that his MRIs and CT scans revealed no specific trauma, pathological process, or diffuse cerebrovascular disease, which "would refute multi-infarct dementia." She stated that the Veteran may have had early dementia that was associated with Parkinson's disease because there were records in 2006 and 2009 of mild early stages of dementia. However, his mini-mental status examination in January 2009 revealed a score of 12/30, which Dr. L. W. considered to be suggestive of "at least moderate dementia at that time." However, his brain imaging reports did not indicate that he had multiple infarcts of the brain, and as a result, he could not have had multi infarct dementia. Dr. L. W.'s opinion is well reasoned and based upon her analysis of the evidence of record. 

In June 2009, the Veteran underwent a VA examination wherein the examiner concluded that the Veteran had documented vestibular issues from his service connected TBI and also had Parkinson's disease. His cognitive decline had progressed to the point that the examiner was unable to provide an opinion as to whether he had multi infarct dementia without resorting to speculation. Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The examiner provided a reason why he could not render an opinion; the examination report is adequate. However, it is not considered probative medical evidence in favor of or against the appellant's claim; it is afforded no probative weight. Neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Other treatment records showed that the Veteran had dementia, but no diagnosis of multi infarct dementia was rendered. 

Because Dr. L. W.'s opinion that the Veteran did not have neurological manifestations of his TBI or multi infarct dementia is highly probative against the appellant's claim, and there is no other probative evidence of record to support her claim, the appeal is denied. As noted above, the only ways by which a higher evaluation could have been granted for a TBI were if the Veteran had separately ratable neurologic manifestations of this TBI or a diagnosis of multi-infarct dementia. Since neither of these criteria were met, the preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. Prior to October 23, 2008, the Veteran's symptoms from the TBI have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage the rating. Fenderson, 12 Vet. App. at 125-26. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's TBI are contemplated by the schedular criteria set forth in Diagnostic Code 8045 in effect prior to October 23,2008; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. His subjective symptoms of dizziness and vertigo are accurately described but the rating criteria. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

An initial disability evaluation in excess of 10 percent for residuals of a TBI prior to October 23, 2008 is denied. 


REMAND

As noted above, this matter was remanded by the Court for the Board to obtain an opinion that adequately resolved questions posed by its September 2005 remand. Specifically, the examiner was to express an opinion as to whether the Veteran's TBI prevented him from working.  


To establish TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

Prior to October 23, 2008, the Veteran had one service-connected disability: residuals of a TBI evaluated as 10 percent disabling. Therefore, the threshold criteria set forth in 38 C.F.R. § 4.16(a) were not met. 

All cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation. § 4.16(b). The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services. For the reasons discussed below, a remand for referral to consider an extraschedular evaluation is warranted. 

In June 2009, a VA examiner found that the Veteran's cognitive impairment precluded him from working. The examiner also stated that both the Veteran's TBI and Parkinson's "could have resulted in memory impairment" and that there was "no measurable way to determine which condition is responsible for his cognitive decline."  

The June 2009 VA examiner concluded that the Veteran's combined symptoms from his TBI and his Parkinson's' disease precluded employment, but was unable to state which symptoms of the Veteran's cognitive decline were related to his service-connected disability. As a result, the Board must resolve the doubt in the appellant's favor and attribute his cognitive decline to his TBI. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), (holding that when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition, VA regulations at 38 C.F.R. § 3.102, require that reasonable doubt on any issue be resolved in the appellant's favor, and dictate that such signs and symptoms be attributed to the service-connected condition). 

Because there is evidence that the Veteran may have been unemployable due to his service connected TBI, a referral to consider an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

After undertaking any additional development deemed necessary, readjudicate the issue on appeal. The RO must consider all of the evidence of record and re-adjudicate the appellant's claim for TDIU. Because the Veteran's combined disability evaluation did not meet the regulatory criteria for consideration of a schedular TDIU prior to October 23, 2008, readjudication must include referral of the appellant's TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration prior to October 23, 2008. See 38 C.F.R. §4.16(b) (2011). If the benefit sought on appeal remains denied, the appellant and her attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

Department of Veterans Affairs


